Citation Nr: 1342332	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides and/or pesticides.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel



INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  

The Veteran served on active duty from August 1971 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2010, September 2012, and April 2013, the Board remanded the Veteran's claim for further development. 

As the record continues to reflect the need for additional development, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the Board's April 2013 remand directives, the Veteran was scheduled to participate in a VA examination in August 2013, but he failed to appear.  In an October 2013 statement, the Veteran reported that he was not notified of the scheduled examination, and he requested that the missed examination be rescheduled.  Given the lack of documented notice of the scheduled examination in the claim file, a new examination must be scheduled.

While the VA examiner scheduled to examine the Veteran in August 2013 was unable to conduct the requested physical examination, he rendered a medical opinion regarding the etiology of the Veteran's diagnosed diabetes mellitus.  However, the examiner only addressed the likelihood that the Veteran's diabetes mellitus resulted from his in-service pesticide exposure, and failed to address the Veteran's reported herbicide exposure.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claim file (i.e., all records in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and made available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently-diagnosed diabetes mellitus (1) had its onset in service or (2) is related to the Veteran's exposure to herbicides during service.  The Veteran reports using the herbicide Surflan during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

